Citation Nr: 1826820	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-27 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to October 9, 2013, 100 percent disabling from October 9, 2013 to October 31, 2014, and 20 percent disabling from November 1, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity from November 5, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity from November 29, 2013.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to April 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to obtain additional records of VA and private treatment and to provide the Veteran VA examinations to determine the severity of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all VA treatment records dated after June 6, 2014.

2.  Provide the Veteran a medical release form and ask that he submit it to allow VA to obtain private medical records on his behalf.  In April 2013, the Veteran reported receiving physical therapy for low back pain with an outside provider.  

If a properly completed medical release form is received, request records from any private providers identified by the Veteran, including any private physical therapist. 

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability and bilateral radiculopathy.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy of the lower extremities.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




